DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s traversal of the election of claim 4 as constructively non-elected is persuasive and the restriction of October 16, 2020 is withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s Response after Final Action dated January 19, 2020 is acknowledged.  Claims 1-7 are pending.
 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed thermal conductive member is Mitsuru et al., (KR 2016-0016857 A, machine translation), hereinafter Mitsuru, originally of record in the Non-Final Rejection dated April 29, 2020.  Mitsuru teaches a thermally conductive resin impregnated boron nitride sintered bodies of 30-90% volume of boron nitride (Abstract noting this range anticipates the claimed ranges of 20-80% and 30-70% with sufficient specificity, per MPEP § 2131.03; this range is obvious over 20-30% per MPEP 2144.05 “In the case where the claimed ranges "overlap or lie prima facie case of obviousness exists”) that is a thermosetting resin (claim 7) , where the orientation degree is represented by I.O.P (Index of Orientation Performance) is determined by measuring the intensity ratio the (002) And (100) crystal lines of the X-ray crystallite and the plane perpendicular to the height direction of the boron nitride sintered body measured from the direction parallel to the height direction of the sintered boron nitride (002) and (100) of the X-ray crystallite of the surface of the silicon wafer.  I.O.P= ( I100/ I002)par./( I100/ I002) perp, where the x-ray source is a CuKα (Pg. 5 ([9]-[11]), and when the I.O.P is in the range of 0.01-0.05 the anisotropy of a first resin-impregnated boron nitride does not become small (i.e. stays high) (Pg. 5 [10]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) (corresponding to material B) and when the I.O.P. is 0.6 to 1.4 of a second resin-impregnated boron nitride (Pg. 4 [12]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) the heat conductivity has small anisotropy (i.e. is isotropic) (Pg. 4 [20]) (corresponding to material A), where a heat dissipating member resin-impregnated boron nitride is mounted between the heat sink (corresponding to a cooler)  to the heat sink (corresponding to a heat dissipation plate) for an electronic part, such as a CPU (Pg. 2 [3]).  Mitsuru does not teach or suggest (alone or in combination with the prior art),  a first surface layer comprising an insulating material A; a second surface layer comprising an insulating material A; and an intermediate layer comprising an insulating material B, and disposed between the first surface layer and the second surface layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed January 19, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Specifically the argument to the substitution of hexagonal boron nitride and graphite sheet as supported by Comparative Example 3.  The rejections of October 16, 2020 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784